Filed 10/31/13 In re A.F. CA1/3
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       FIRST APPELLATE DISTRICT

                                                DIVISION THREE


In re A.F., a Person Coming Under the
Juvenile Court Law.
THE PEOPLE,
         Plaintiff and Respondent,                                   A137848

v.                                                                   (Contra Costa County
A.F.,                                                                Super. Ct. No. J1100782)
         Defendant and Appellant.


         A.F. appeals from an order committing her to juvenile hall and directing her to
complete a program known as Girls in Motion. She contends the juvenile court abused
its discretion by ordering such a restrictive placement. We affirm.
                              FACTUAL AND PROCEDURAL BACKGROUND
         The Contra Costa County District Attorney filed a juvenile wardship petition on
October 12, 2011, alleging that A.F., then 13 years old, had committed felony assault by
force likely to produce great bodily injury (Pen. Code, § 245, subd. (a)(1)). As set forth
in the probation officer’s report, A.F. showed up at a school where she was not a student
to fight another minor. A.F. punched the victim in the face multiple times and then
struck the victim in the face with her knee, causing the victim’s nose to bleed. At the
conclusion of the fight, A.F. held the victim by her hair and threw her into the path of an
oncoming car, which stopped before striking the victim. After her arrest, A.F. admitted
assaulting the victim but claimed it was “a mutual fist fight.” A.F. also admitted being


                                                             1
suspended from school earlier the same day after being involved in a different fight.
Although she denied gang affiliation, A.F. admitted associating with Norteño gang
members and claimed not to like the color blue.
       The district attorney amended the petition to add a misdemeanor count of assault
by force likely to produce great bodily injury. A.F. admitted the misdemeanor assault
charge in exchange for dismissal of the felony assault charge. On October 31, 2011, the
juvenile court adjudged A.F. a ward of the court and placed her on home probation
subject to juvenile electronic monitoring (JEM). The court imposed various terms and
conditions of probation, including conditions requiring her to avoid gang activity, to
participate in anger management counseling, to obey a curfew, and to attend school.
       On April 17, 2012, the probation department filed a notice of probation violation
alleging that A.F. failed to comply with her curfew and had been suspended from school.
As set forth in the probation officer’s report, A.F. had been incorrigible at home and had
left home without permission on numerous occasions, both before and after curfew.
A.F.’s mother reported that A.F. had been detained for shoplifting on two separate
occasions. At a hearing held on April 18, 2012, A.F. admitted that she had violated the
terms of her probation as a result of being suspended from school and failing to adhere to
her curfew. The district attorney expressed concern that A.F. was not taking her
probation seriously in that she continued to disobey rules at home, engaged in
problematic behavior, and refused to take medication. The court ordered A.F. to serve a
weekend in juvenile hall and to be placed in a home supervision program for 75 days.
       In a second notice of probation violation filed on January 9, 2013, the probation
department alleged that A.F. had left home without permission, was missing for three
days, and had failed to attend independent study or turn in her homework. The probation
officer reported that A.F.’s family had contacted the police after A.F. failed to return
home. According to A.F.’s mother, A.F. had been incorrigible at home. It was reported
that A.F. had a “chaotic academic history” that included being expelled from school. In
addition, her school discipline record was “littered with entries” documenting incidents in
which she had bullied and intimidated other students.


                                              2
       At a hearing conducted on January 10, 2013, A.F. admitted that she violated the
terms of her probation as alleged in the notice of probation violation. The court ordered
her to undergo a mental health assessment and to be screened for the Girls in Motion
program. The mental health assessment ordered by the court recommended that A.F. be
placed in a “highly structured setting for a significant period of time such as the [Girls in
Motion] program at Juvenile Hall.” The disposition report prepared by the probation
department contained the same recommendation.
       At the disposition hearing on January 25, 2013, the juvenile court continued A.F.
as a ward of the court and ordered her to be placed at juvenile hall until she completed the
Girls in Motion program. The court found that A.F.’s maximum period of confinement
was 12 months and awarded her 44 days credit for time served. A.F. filed a timely appeal
from the court’s dispositional order.
                                        DISCUSSION
       A.F.’s sole contention on appeal is that the juvenile court abused its discretion by
committing her to the Girls in Motion program at juvenile hall. She contends it was an
abuse of discretion to commit her to a locked facility when it would have been in her best
interest to stay at home and receive mental health services.
       We review a “juvenile court’s commitment decision for abuse of discretion,
indulging all reasonable inferences to support its decision.” (In re Antoine D. (2006) 137
Cal. App. 4th 1314, 1320.) A court does not necessarily abuse its discretion by ordering
the most restrictive placement before other, less restrictive options have been tried. (In re
Eddie M. (2003) 31 Cal. 4th 480, 507.) We do not lightly substitute our judgment for that
of the juvenile court and will not disturb its findings if they are supported by substantial
evidence. (In re Robert H. (2002) 96 Cal. App. 4th 1317, 1329.) Substantial evidence is
evidence that is “ ‘reasonable, credible, and of solid value—from which a reasonable trier
of fact could have made the requisite finding under the governing standard of proof.’ ”
(In re Jorge G. (2004) 117 Cal. App. 4th 931, 942.)
       Here, there is substantial evidence to support the juvenile court’s findings. As set
forth in the mental health assessment ordered by the court, A.F. did not take


                                              3
responsibility for her violent behavior and denied the characterization of her as set forth
in the probation officer’s report. According to the psychologist who conducted the
assessment, A.F. “spent a long time portraying herself as being wrongfully accused” and
“had an answer for everything and usually someone else is to blame.” A.F. smiled and
looked directly at the psychologist while claiming she would never hurt anyone. The
psychologist stated that “[o]ne of the primary goals of treatment should be to address
[A.F.’s] destructive, volatile behaviors and her inability to take responsibility for her
actions.” The psychologist also noted that treatment should address A.F.’s “poor
judgment, lack of self-control, and . . . how her actions and lack of concern impact the
safety and well-being of others.” In sum, the psychologist recommended that A.F. be
placed in a highly structured and supervised clinical setting such as the Girls in Motion
program at juvenile hall. The probation officer concurred with the recommendation and
noted that A.F. had been found suitable for placement in the Girls in Motion program.
The conclusions and recommendation of the mental health assessment constitute
substantial evidence supporting the juvenile court’s order. (See In re Robert H., supra,
96 Cal.App.4th at p. 1329 [court was entitled to evaluate the weight to be afforded the
psychological evaluation and to accept the recommendations of the probation officer].)
       There is no merit to A.F.’s claim that it would have been in her best interest to be
returned to home probation for a third time. She had already failed at that less restrictive
alternative. Indeed, the juvenile court gave her two chances to succeed on home
probation, and she squandered those opportunities. Her lack of success on two prior
grants of home probation refutes her assertion that a third grant would have been in her
best interest.
        Moreover, A.F. was not committed to the most restrictive placement, the
Department of Juvenile Facilities (DJF), but was instead ordered to serve time in juvenile
hall, which is required by statute to be a “ ‘safe and supportive homelike environment.’ ”
(See In re Luisa Z. (2000) 78 Cal. App. 4th 978, 987.) In any event, courts do not
necessarily abuse their discretion in ordering a juvenile to even the most restrictive
placement of DJF before all less restrictive options have been tried, especially in the case


                                              4
of a violent, absconding minor such as A.F. (See In re Eddie M., supra, 31 Cal.4th at p.
507.)
        A.F. relies on In re Aline D. (1975) 14 Cal. 3d 557 to assert she was merely
marginally delinquent and thus had no need to be placed in a locked facility. Aline D. is
inapposite. In that case, it was undisputed the mentally impaired girl was unsuitable for
commitment to the California Youth Authority, the precursor to DJF. (Id. at p. 561.)
Nevertheless, the court sent the minor there because there was no suitable alternative
placement. (Id. at p. 562.) Here, in contrast to Aline D., A.F. was not committed to DJF.
Instead, she was committed to juvenile hall, a less restrictive placement option, because it
directly addressed her rehabilitative needs.
        On this record, we discern no abuse of discretion in ordering A.F. to complete the
Girls in Motion program at juvenile hall.
                                       DISPOSITION
        The dispositional order is affirmed.



                                                   _________________________
                                                   McGuiness, P.J.


We concur:


_________________________
Siggins, J.


_________________________
Jenkins, J.




                                               5